THOMAS, J.
One of the state’s witnesses testified, in substance, that on November 10, 1911, he saw the defendant go into the express office, and that shortly after his entrance into the express office he saw four cases of liquor that were consigned to the defendant and bore his address on the boxes loaded from the express office on to the wagon of another person that drove up to the side door of the express office as defendant entered it. The express agent, as a witness for the state, was then permitted to testify, in substance, that he was not in the express office at the time, but left his clerk in there, who was authorized to deliver packages in his absence; that a record was kept in the office, which all persons receiving express packages were required to sign before the package was delivered; that the book which the witness then produced was such record; that witness did not see the defendant sign his name, as.it appeared on this record, acknowledging the receipt on November 10, 1911, of four cases of liquor, nor did he see such cases *201of liquor delivered to the defendant, hut that he was acquainted with defendant’s signature, and that the signature mentioned as it appeared on the record mentioned was defendant’s signature.
It was entirely competent to prove all and each of these circumstances as tending to afford an inference that the defendant received the cases of liquor. — Foshee v. State, 9 Ala. App. 77, 63 South. 753. It was also competent to prove, as was done by positive proof, that on each of the days of October 5, 12, 14, 17, 20, and 25, respectively, of 1911, the defendant also received from the express office four cases of liquor, and that defendant’s only employment at that time, and on November 10, 1911, was that of a buggy boy. The large quantity received, and the frequency with which such quantities were received, was so out of proportion to defendant’s only apparent means with which to purchase it and to the capacity of a normal man to consume it between Such times of receipt as to furnish basis for a just inference that the defendant was receiving the liquor for sale or other illegal disposition. — Watson v. State, 8 Ala. App. 414, 62 South. 997; Foshee v. State, 9 Ala. App. 77, 78, 63 South. 753.
. We find no error in the record, and the judgment of conviction is affirmed.
Affirmed.